Title: To George Washington from Charles Gravier, comte de Vergennes, 29 July 1782
From: Vergennes, Charles Gravier, comte de
To: Washington, George


                  
                     
                        Monsieur
                        Versailles le 29 Juillet 1782
                     
                     Ce n’est point en ma qualité de ministre d’un Roi l’ami et l’allié des Etats unis de l’Amerique quoique ce soit de la connoissance et avec l’aveu de Sa Majesté que j’ai l’honneur d’ecrire a ve Exce.  C’est comme homme sensible et comme un pere tendre qui connoit toute la force de l’amour paternel que je prends la liberté d’adresser a Ve Exce mes instantes sollicitations en faveur d’un mere et d’une famille eplorée.  Sa Situation me parvit d’autant plus digne d’egards de notre part que c’est chez une nation en guerre avec la sienne qu’elle vient reclamer les secours d’humanité qu’elle auroit dû recevoir de la justice impartiale de ses generaux.
                     J’ai l’honneur d’envoyer a Ve Exce la copie de la lettre que Made dAsgile vient de m’ecrire, je ne la connois point et j’ignorois que son fils fut la malheureuse victime destinée par le sort a expier le forfait odieux qu’un deni formal de justice vous oblige a venger.  Ve Exce ne lira pas cette lettre sans en etre attendrie; c’est l’effet qu’elle a produit sur le Roi et sur la Reine auxquels j’ai dû la communiquer.  La bonté du coeur de leurs majestés les porte a desirer que les inquietudes d’une mere infortunée puissent etre calmées et sa tendresse rassurée.  Je sens, Monsieur, qu’il est des cas ou l’humanité elle-même exige la rigueur la plus extreme, peut-etre celui on vous vous trouvez est-il de ce nombre, mais si la reprisaille est juste elle n’en est pas moins affreuse pour ceux qui en sont les victimes, et le caractère de bonté de Ve Exce est assez généralement connu pour que je sois persuadé quélle ne demande pas mieux que de pouvoir faire grace.  Il est une consideration, Monsieur, qui sans etre decisive peut cependant avoir une influence sur vos resolutions.  M D’Asgile est sans contredit votre prisonnier, mais il est du nombre de ceux que les armes du Roi ont contribué a mettre dans vos mains a Yorck Town.  Quoique cette circonstance ne tienne pas lieu de sauve garde, elle justifie cependant l’interet que je me permets de recommander.  S’il est dans votre pouvoir, Monsieur, de le Considerer et d’y avoir egard, vous ferez chose agréable a leurs Majestés.  Le danger du jeune d’Asgile, les larmes et le desespoir de sa mere les touchent sensiblement, et elles verroient avec plaisir l’espoir de la consolation luire pour ces infortunés.
                     Au reste, Monsieur, en cherchant a derober M d’Asgile au glaive qui le menace, je suis bien eloigné de vouloir vous engager a chercher une autre victime, la grace pour etre entierement satisfaisante devroit etre entiere; Je n’imagine pas qu’elle put tirer a de grandes consequences.  Si le general Anglois n’a pû punir le crime horrible dont vous vous etes plaint qvec toute sorte de raison, il y a lieu de croire qu’il saura prendre les mesures les plus efficaces pour qu’il ne serepoduise pas de nouveau.
                     Je souhaite bien vivement, Monsieur, que mon intercession puisse trouver accès, le sentiment qui me la dicte et que vous n’avez cessé de manisfester dans toutes les occasions m’assure que vous ne serez pas indifferent aux prieres et aux larmes d’une famille qui reclame votre clemences par mon organe, c’est rendre hommage a votre vertu de l’implorer.  J’ai l’honneur d’etre avec la plus parfaite Consideration Monsieur de Ve Exce Très humble et très obeissant Serviteur
                     
                        De Vergennes
                     
                  
                  Translation
                     It is not in quality of Minister of a King, the friend and Ally of the United States (tho with the knowledge & consent of his majesty) that I now have the honor to write your Excellency—It is as a man of sensibility and as a tender father who feels all the force of Paternal love, that I take the liberty to address to your Excellency my earnest sollicitations in favor of a Mother and a family in Tears—her situation seems the more worthy of notice on our part as it is to the humanity of a Nation at War with her own that she has recourse for what she ought to receive from the impartial Justice of her own Generals.
                     I have the honor to inclose your Excellency Copy of a Letter which Mrs Asgill has just wrote me—I am not known to her nor was I acquainted that her son was the unhappy Victim destined by lot to expiate the odious Crime that a formal denial of Justice obliges you to revenge your Excellency will not read this Letter without being extremely affected.  it had that effect upon the King and upon the Queen to whom I communicated it.—The goodness of their Majesties Hearts induces them to desire that the inquietudes of an unfortunate Mother may be calmed and her tenderness reassured.  I felt, Sir, that there are cases where humanity itself exacts the most extreme Rigour, perhaps the one now in question may be of the number, but—allowing Reprisals to be just—it is not the less horrid to those who are the Victims—and the character of your Excellency is too well known, for me not to be persuaded that you desire nothing more than to be able to avoid the disagreeable necessity.
                     There is one consideration, Sir, which, tho it is not decisive, may have an influence on your resolutions—Capt. Asgill is doubless your Prisoner, but he is among those whom the Arms of the King contributed to put into your hands at York Town Altho’ this circumstance does not operate as a Safe Guard, it however justifies the interest I permit my self to take in this affair.  If it is in your power Sir to consider & to have regard to it you will do what is agreeable to their Majesties the danger of young Asgill—the tears—the despair of his Mother affects them sensibly—and they will see with pleasure—the hope of consolation shine out for these unfortunate people.
                     In seeking to deliver Mr Asgill from the fate which threatens him, I am far from engaging you to seek another Victim—the Pardon to be perfectly satisfactory must be entire.  I do not immagine it can be productive of any bad consequences.  If the English General has not been able to punish the horrible Crime you complain of in so exemplary a manner as he should—there is reason to think he will take the most efficacious measures to prevent the like in future.
                     I sincerely wish, Sir, that my intercession may meet success—the sentiment which dictates it & which you have not ceased to manifest on every occasion assures me that you will not be indifferent to the prayers & to the tears of a family who has recourse to your Clemency thro’ me.  It is rendering homage to your Virtue to implore it.  I have the honor to be with the most perfect consideration Sir Your Excellencys Very humble & very Obed. servt
                     De Vergennes
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        London July 18. 1782
                     
                     If the politeness of the French Court will permit an Application of a Stranger, there can be no Doubt but one, in which all the tender feelings of an individual can be interested, will meet with a favorable reception from a nobleman whose character does honor not only to his own Country but to human Nature.  The Subject, Sir, on which I presume to implore your Assistence, is too heart-piercing for me to dwell on, and common fame has most probably informed you of it; it therefore renders the painful task unnecessary.  My Son (an only Son) and dear as he is brave, amiable as deserving to be so, only nineteen, a prisoner under Articles of Capitulation of York-Town, is now confined in America an object of retaliation!  Shall an innocent suffer for the guilty?  Represent to yourself, Sir, the situation of a family under these circumstances; surrounded as I am by Objects of distress; distracted with fear & grief; no words can express my feelings or paint the scene—my husband given over by his physicians a few hours before the news arrived, and not in a state to be informed of the misfortune—my daughter seized with a fever and delirium, raving about her brother, and without one interval of reason, save to hear the heart-alleviating circumstance—let your feelings, Sir, suggest and plead for my inexpressible misery—a Word from you like a Voice from Heaven will save us from distraction and wretchedness.  I am well informed General Washington reveres your character; say but to him that you wish my Son to be relieved and he will restore him to his distracted family, and render him to happiness—My Son’s virtues & bravery will justify the deed His honor, Sir, carried him to America—he was born to affluence, independence and the happiest prospects—let me again supplicate your goodness, let me respectfully implore your high influence in behalf of innocence—in the cause of justice—of humanity—that you would dispatch a letter to General Washington from France and favor me with a copy of it to be sent from hence.  I am sensible of the liberty I take in making this request but I am also sensible that whether you comply with it or not you will pity the distress that suggests it.  Your humanity will drop a tear on the fault and efface it.  I will pray that Heaven may grant you may never want the comforts it is in your power to bestow on
                     
                        Asgill
                     
                  
                  
                Enclosure
                                    
                     
                         c.29 July 1782
                     
                     I have the honor to inclose you under a flying seal a letter for Genl Washington by way of England and New York—I beg you to read it and if there is yet time to join your good Offices to assist to save young Asgill & restore him to his distrest family  if you could contribute to this good work you will do a meritorious Act and give satisfaction to their Majesties—their are truly affected at the fate of the young Man and at the distress of his family  I am persuaded Genl Washington will see with pleasure an opportunity of doing a thing very agreable to their Majesties and that this Consideration will have much weight on his resolutions.
                     
                        Vergennes
                     
                     
                        Translation, DLC:GW.  Enclosed in Vergennes to GW, 29 July 
                     
                  
               